SALCINES, Judge.
Alexander C. Wilson challenges the trial court order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse the trial court order and remand the cause for further proceedings.
Wilson claims that his sentences as a habitual felony offender are illegal in that he is serving sixty-three months for each of three third-degree felonies and that they should be stricken because there is no record of a notice of habitualization or transcript of his sentencing hearing. He also claims that the sentencing court improperly enhanced his sentence when prior convictions were included on his score-sheet without the benefit of certified copies of his convictions.
The State responded to these claims and conceded that “this cause should [be] remanded to the trial court to attach portions of the record to support its finding[s].” We agree.
Reversed and remanded.
NORTHCUTT and VILLANTI, JJ., Concur.